Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-37 have been cancelled; Claims 38, 45, and 49-50 have been amended; claims 44 and 56 are withdrawn from consideration as non-elected claims; Claims 38-43, 45-55, and 57 remain for examination, wherein claim 38 is an independent claim.

Previous Claim Objections/Rejections
Previous rejection of claims 38 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 1/13/2021.
Previous rejection of claim 45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 1/13/2021.

Previous rejection of claim 42 under 35 U.S.C. 103 as being unpatentable over Ulrich JR et al (US 3,313,172, thereafter US’172) in view of Yoshizaki et al (JP2013241961 A, listed in IDS filed on 8/4/2020, with English translation, thereafter JP’961) is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 1/13/2021.

Allowance Subject matter
Claim 42 includes allowable subject matter.  
Claim 42 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed stress distribution as claimed in the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-39, 43, 45-46, 49-54, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich JR et al (US 3,313,172, thereafter US’172) in view of Yoshizaki et al (JP2013241961 A, listed in IDS filed on 8/4/2020, with English translation, thereafter JP’961).
US’172 in view of JP’961 is applied to the instant claims 38-39, 43, 45-45, 49-54, and 57 for the same reason as stated in the previous office action dated on 11/4/2020. 
Regarding the amended feature in the instant claims 38 and 49, US’172 in view of JP’961 teaches manufacturing process of obtaining strength improvement effect of a tooth flank and a gear by selecting the shot peening processing conditions so as to improve the tooth surface, which is the same manufacturing process as recited in the instant claims. The claimed “more uniform inherent stress” would be highly expected in the near surface of the treated article of US’172 in view of JP’961. MPEP .

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over US’172 in view of JP’961, and further in view of Errichello (NPL: Measuring Residual Stress in Gears, Gear Technology, Mar/Apr 2015, pp.50-51, thereafter NPL-1).
US’172 in view of JP’961 and NPL-1 is applied to the instant claims 40-41 for the same reason as stated in the previous office action dated on 11/4/2020. 

Claim(s) 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’172 in view of JP’961, and further in view of Champaigne (US 5,297,418, thereafter US’418). 
US’172 in view of JP’961 and US’418 is applied to the instant claims 47 and 48 for the same reason as stated in the previous office action dated on 11/4/2020.

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over US’172 in view of JP’961, and further in view of Miyasaka (US 5,592,840, thereafter US’840).
.

Response to Arguments
Applicant’s arguments to the art rejection to claims 38-41, 43, 45-55, and 57 have been considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has been stated as above.
The Applicant’s arguments have been summarized as following:
1, JP’961 specify “surface modification” for stress distribution, which is different to “near surface” stress modification as claimed in the instant claims.
2, Neither Ulrich JR et al (US’172) nor Yoshizaki et al (JP’961) specify the stress distributions as recited in the instant claims 39 and 52.
3, regarding claims 46, 51, and 53, JP’961 specify that: in the surface modification treatment process, surface modification treatment is applied so that magnitude of compression residual stress on an outermost surface of the tooth flank is 800 MPa or more, which different to the near surface stress as claimed in the instant claims.
In response, 
Regarding arguments 1 and 3, Firstly, the claimed “near surface” include “surface” of the article (referring to the limitation of the instant claim 41); secondly, it is common knowledge that shot-peening process affect not only outermost surface, but 
Still regarding the argument 2, it is noted that the argued stress distribution directly related to the manufacturing process. As pointed out in the rejection for the instant claims above and refer to the previous office action dated 11/04/2020, Ulrich JR et al (US’172) teaches a manufacturing process for constructing a worm element for use in heavy duty as well as small mechanisms or light load machinery, and manufacturing a worm of any desired pitch or size within certain ranges with case-hardened steel US’172 teaches that: “the application of any load with the resulting stress concentrations along the line of contact between the worm and worm wheel caused shifting of the worm helix resulting in uneven wear, binding of the worm wheel, short life and generally unsatisfactory performance.” which reads on the chaotic inherent stress profile as recited in the instant claim. It is further noted that there is no specific stress ranges for the claimed stress model. Theoretically, it does not exclude “zero” stress situation to the claimed stress model.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIE YANG/Primary Examiner, Art Unit 1734